DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s after final amendment dated 21 December 2021 is acknowledged and entered.

Allowable Subject Matter
Claims 1-12, 14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, including Andrews (US 4,101,459), while teaching some of the recited accelerator salts, and including amines such as the recited amines, does not provide sufficient guidance to provide the recited epoxy resins, accelerator, and combination of two amine curing agents as recited in claims 1 and 9 as amended. 
The claims are considered to be patentably distinct over the claims of copending applications 16/409,907, because these claims do not provide sufficient guidance toward the specific cyclic amine structure of claims 1 and 9, and 16/408,794, because these claims provide for a different set of Bronsted salt accelerators than those recited in claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764